         Case 4:19-cv-00082-KGB Document 30 Filed 12/02/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

RODNEY WILLIAMS                                                                             PLAINTIFF

v.                                 Case No. 4:19-cv-00082-KGB

ARKANSAS OFFICE OF
CHILD SUPPORT, et al.                                                                DEFENDANTS

                                           JUDGMENT

       Pursuant to the Order filed on this date, it is considered, ordered, and adjudged that plaintiff

Rodney Williams’s complaint and amended complaint are dismissed without prejudice (Dkt. Nos.

2, 10). The relief sought is denied. The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that an

in forma pauperis appeal taken from the Order and Judgment dismissing this action is considered

frivolous and not in good faith.

       So adjudged this 2nd day of December, 2020.


                                                       Kristine G. Baker
                                                       United States District Court Judge
